           Case 2:20-cv-00643-GMN-DJA Document 14 Filed 05/21/20 Page 1 of 2




1                                          UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                          ***
      AARON R. GARCIA,
4
                              Plaintiff,
5                                                             2:20-cv-00643-GMN-DJA
      vs.                                                     ORDER
6     HAKKASAN GROUP,
7                              Defendant.
8              Before the Court is Defendant’s Unopposed Motion for Exception to the ENE Attendance
9    Requirements. (ECF NO. 13).
10             Accordingly, IT IS HEREBY ORDERED that Defendant’s Unopposed Motion for Exception to
11   the ENE Attendance Requirements (ECF NO. 13) is GRANTED. Ms. Nousias may appear telephonically
12   for the ENE on June 30, 2020.
13             The confidential statement is due by 4:00 PM, June 23, 2020. (ECF NO. 6). The parties may
14   deliver     the   confidential    statement    to   chambers     or   statements    may     be   emailed    to
15   VCF_Chambers@nvd.uscourts.gov no later than 4:00PM, June 23, 2020.
16             The Court is closely following and reinforcing the guidelines from the CDC and other relevant
17   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
18   virus. For example:
19
               •       All visitors to the courthouse will be required to maintain a social distance of at least six
20
               feet and either wash their hands or use hand sanitizer before entering the courtroom.
21
               •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
22             used will be cleaned after each Early Neutral Evaluation session. Counsel (parties) are encouraged
               to bring disinfectant wipes to clean the surfaces to their own comfort level as well.
23
               •     Early Neutral Evaluation attendees are encouraged to bring and wear personal protective
24             equipment including face masks, gloves, or other protective coverings.
25
           Case 2:20-cv-00643-GMN-DJA Document 14 Filed 05/21/20 Page 2 of 2




1           If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE

2    or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU

3    ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or

4    if you have been in contact with anyone who has been recently diagnosed with a COVID-19

5    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and

6    procedures.

7           If a party prefers to appear by video conference, that party must notify chambers (702-464-5540)

8    of that decision, by June 23, 2020. If a party is appearing by video conference, it is responsibility of that

9    party to set-up and coordinate the video conference for the ENE and be prepared to do a test run of the

10   video conference on June 24, 2020.

11          DATED this 21st day of May, 2020.
                                                                   _________________________
12                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
